--------------------------------------------------------------------------------

Exhibit 10.5

LOCKUP AGREEMENT

          This AGREEMENT (the “Agreement”) is made as of April 14, 2010 by
_________ (“Holder”), in connection with its ownership of shares of Dragon
Acquisition Corporation, a Cayman Islands company (the “Company”). Capital terms
used and not otherwise defined herein shall have the respective meanings set
forth in the Subscription Agreement of the Company, dated as of April 14, 2010,
and its attachments thereto.

          NOW THEREFORE, for good and valuable consideration, the sufficiency
and receipt of which consideration are hereby acknowledged, Holder agrees as
follows:

Background

          A.      The Company is offering to certain investors (the
“Investors”), on a “best efforts” basis, investment units (“Units”), each Unit
consisting of (i) one (1) of the Company’s 6% Convertible Preference Shares, par
value $0.002112 per share, convertible into one of the Company’s ordinary
shares, par value $0.002112 per share (the “Ordinary Shares”) and (ii) one (1)
warrant to purchase one-half of one of the Ordinary Shares, at a per share
exercise price of $6.00 (or two half-shares for $3.00 each), for aggregate gross
proceeds of a minimum of $15,000,000 (or a lower amount at the discretion of the
Company and the Placement Agent) and up to a maximum of $20,000,000 (the
“Offering”), in reliance upon an exemption from securities registration afforded
by Regulation D and/or Regulation S as promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and Section 4(2) of the Securities Act;

          B.      Such Offering is in connection with the combination (the
“Combination”) of the Company and Leewell Investment Group Limited, a Hong Kong
company (“Leewell”). The closing of the Combination is conditioned upon all of
the conditions of the Offering being met, and the Offering is conditioned upon
the closing of the Combination (the “Closing”). Leewell owns 100% of the issued
and outstanding capital stock of Qingdao Oumei Real Estate Development Co., Ltd.
(“Qingdao Oumei”), a company incorporated under the laws of the People’s
Republic of China (“China” or the “PRC”). Pursuant to the Combination, Leewell
and Qingdao Oumei will become wholly-owned subsidiaries of the Company.

          C.      Holder is the beneficial owner of the amount of Ordinary
Shares of the Company designated on the signature page hereto.

          D.      As a condition to the Offering and as an inducement to the
Investors to enter into the Subscription Agreement, Holder understands that the
Investors have required, and the Company has agreed to obtain on behalf of the
Investor an agreement from the Holder to refrain from selling any of the Lockup
Shares, as defined below, for a period of eighteen (18) months (“Restricted
Period”) from the closing of the Offering.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

          1.      Sale Restriction. Holder hereby agrees that during the
Restriction Period, the Holder will not offer, pledge, sell, contract to sell,
sell any option or contract to purchase, lend, transfer or otherwise dispose of
any Ordinary Shares or any options, warrants or other rights to purchase
Ordinary Shares or any other security of the Company which Holder owns or has a
right to acquire as of the date hereof (collectively, the “Lockup Shares”). Any
subsequent issuance to and/or acquisition by Holder of Ordinary Shares or
options or instruments convertible into Ordinary Shares will be subject to the
provisions of this Agreement. Notwithstanding the foregoing restrictions on
transfer, the Holder may, at any time and from time to time during the
Restriction Period, transfer the Ordinary Shares (i) as bona fide gifts or
transfers by will or intestacy, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the Holder, provided that
any such transfer shall not involve a disposition for value, (iii) to a
partnership which is the general partner of a partnership of which the Holder is
a general partner, provided, that, in the case of any gift or transfer described
in clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned. For purposes hereof, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.

--------------------------------------------------------------------------------

          2.      Ownership. During the Lock-Up Period, the Shareholder shall
retain all rights of ownership in the Lock-Up Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof, except as otherwise provided in the Transaction
Documents whereby any benefits, rights, title or otherwise shall inure to the
Purchasers.

          3.      Company and Transfer Agent. The Company is hereby authorized
and required to disclose the existence of this Agreement to its transfer agent.
The Company and its transfer agent are hereby authorized and required to decline
to make any transfer of the Common Stock if such transfer would constitute a
violation or breach of this Agreement and/or the Securities Purchase Agreement.

          4.      Notice. All notices, communications and instructions required
or desired to be given under this Agreement must be in writing and shall be
deemed to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:

                    If to the Company:

Dragon Acquisition Corporation
Shandong Motorway Building
29 Miaoling Road
Qingdao 266000
People’s Republic of China

                    With copies to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Facsimile: 202.663.8007
Attn.: Louis A. Bevilacqua, Esq.

                    If to the Holder, to the address set forth on the signature
page hereto.

          5.      Miscellaneous.

                    a.      At any time, and from time to time, after the
signing of this Agreement Holder will execute such additional instruments and
take such action as may be reasonably requested by the Investor to carry out the
intent and purposes of this Agreement.

                    b.      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by jury.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Notices hereunder shall be given in the same manner as set forth in the
Subscription Agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Offering documents by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. Holder irrevocably appoints the Company its true and lawful
agent for service of process upon whom all processes of law and notices may be
served and given in the manner described above; and such service and notice
shall be deemed valid personal service and notice upon Holder with the same
force and validity as if served upon Holder.

2

--------------------------------------------------------------------------------

                    c.      The restrictions on transfer described in this
Agreement are in addition to and cumulative with any other restrictions on
transfer otherwise agreed to by the Holder or to which the Holder is subject to
by applicable law.

                    d.      This Agreement shall be binding upon Holder, its
legal representatives, successors and assigns.

                    e.      This Agreement may be signed and delivered by
facsimile signature and delivered electronically.

                    f.      The Company agrees not to take any action or allow
any act to be taken which would be inconsistent with this Agreement.

                    g.      This Agreement may not be modified, amended, altered
or supplemented, except by a written agreement executed by each of the parties
hereto and Access America Investments, LLC, provided, that Access America
Investments, LLC (or any of its affiliates) holds more than 5% of its original
investment.

                    h.      This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.

                    i.      The Holder acknowledges that this Agreement is being
entered into for the benefit of the Investors identified in the Subscription
Agreement and may be enforced by the Investors and may not be amended without
the consent of the Investors, which may be withheld for any reason.

3

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder
has executed this Agreement as of the day and year first above written.

  HOLDER:            (Signature of Holder)            (Print Name of Holder)    
      Number of Ordinary Shares Beneficially Owned            (Address)        
      COMPANY:       DRAGON ACQUISITION CORPORATION           By:
__________________________________________   Name:   Title:

[Signature Page to Lock-Up Agreement]

--------------------------------------------------------------------------------